Citation Nr: 1003256	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-34 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for renal glycosuria.

2.  Entitlement to service connection diabetes mellitus, type 
II, including as secondary to renal glycosuria.

3.  Entitlement to a disability rating in excess of 30 
percent for hypertensive heart disease.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 until 
November 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO in October 2009.  

The Board notes that the Veteran raised additional claims for 
increased ratings in August 2007, which were adjudicated by 
the RO in an August 2008 rating decision.  The Veteran 
subsequently provided a Notice of Disagreement in February 
2009 in regards to the claims for hypertensive heart disease 
and unemployability.  However, a September 2009 letter from 
the RO appeared to continue the Veteran's claims to include 
for increased ratings for hypertension, hemorrhoids, the 
bilateral knees, and the right ankle.  The RO/AMC should 
contact the Veteran and determine whether he still wishes to 
pursue these claims.  These matters are not before the Board 
because they have not been prepared for appellate review.  
Accordingly, these matters are REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran seeks service connection for renal glycosuria, 
essentially contending that it is a disability that he has 
had since service.  He further claims that his current 
diabetes mellitus, type II, developed secondary to his renal 
glycosuria.  He has also raised claims for an increased 
rating for his service-connected hypertensive heart disease 
and for entitlement to TDIU.

The Board observes that Glycosuria is "the presence of 
glucose in the urine, especially excretion of an abnormally 
large amount in the urine."  Renal glycosuria is 
"glycosuria occurring when there is only the normal amount 
of sugar in the blood, due to inability of the renal tubules 
to reabsorb glucose completely."  It is also called non-
diabetic or normoglycemic glycosuria and renal diabetes.  
Dorland's Illustrated Medical Dictionary 787 (30th ed. 2003).  

The Board further notes that renal tubular disorders, such as 
renal glycosuria, is a ratable disorder for which service 
connection may be granted under 38 C.F.R. § 4.115b, 
Diagnostic Code 7532 (2009).

The Veteran's service treatment records generally indicate 
numerous findings of his having renal glycosuria, as 
indicated in a July 1975 examination.  A June 1975 STR found 
the Veteran to have a non-diabetic disorder.  An October 1981 
STR noted that the Veteran had a past medical history, 
including glycosuria, which was negative for diabetes 
mellitus and thought to be a low renal threshold.  His 
September 1988 examination prior to separation noted that the 
Veteran had moderate glucose in his urine and referred him 
for an internal medicine consult.  The October 1988 consult 
found him to have essential hypertension, uncontrolled, at 
present related to medication non-compliance and 
chondromalacia.  A November 1988 internal medicine clinic 
record, following laboratory reports, found him to have 
glycosuria of unknown etiology.  

Although the Veteran did have glycosuria in service, the 
medical records are silent as to any findings of glycosuria 
in the years following his service.  The record indicates 
repeated treatments for hypertension, as well as several 
laboratory tests.  However, the records do not note any 
current findings of or tests specifically for glycosuria.  
The record does indicate that the Veteran has been diagnosed 
with diabetes, due to his sugars, in April 2004.

It does not appear that the Veteran has been afforded a VA 
examination in regards to his claimed renal glycosuria or 
diabetes mellitus, type II, including as secondary to his 
renal glycosuria.  A VA examination should be provided to 
determine the nature, extent, onset, and etiology of the 
claimed renal glycosuria disorder and whether it is a chronic 
disorder that still afflicts the Veteran, and if so if it has 
resulted in the Veteran's current diabetes mellitus, type II; 
or whether the currently diagnosed diabetes is otherwise 
related to service.  Assistance by VA includes obtaining a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  Under the 
circumstances, because of the Veteran's documented history of 
renal glycosuria and currently diagnosed diabetes, the Board 
finds that this assistance is necessary in order to fulfill 
the mandate of the VCAA. 

Additionally, the Veteran filed a Notice of Disagreement in 
regards to the August 2008 rating decision denying claims for 
an increased rating for hypertensive heart disease and 
entitlement to TDIU.  In his October 2009 hearing testimony, 
the Veteran indicated that he was continuing his appeal of 
those claims.

In an February 2009 Notice of Disagreement, the Veteran 
reported that he had been awarded disability benefits from 
the Social Security Administration (SSA) due to his service-
connected hypertensive heart disease.  Given the Veteran's 
current claim, these records appear to be especially 
relevant.  As such, VA is obliged to attempt to obtain and 
consider those SSA records. 38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

To date, the Veteran has not been issued a Statement of the 
Case (SOC) for those issues and under the circumstances the 
Board has no discretion and must remand this matter for 
issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 
(1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s). All attempts to fulfill 
this development must be documented in 
the claims file. If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the Veteran must be informed in 
writing.
 
2.  A Statement of the Case should be 
issued to the Veteran concerning the 
claims for an increased rating for 
hypertensive heart disorder and 
entitlement to TDIU.  The Veteran 
should be advised of the necessity of 
filing a timely substantive appeal if 
he wants the Board to consider these 
issues.

3.  After the requested medical records 
are associated with the claims file, 
the RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
renal glycosuria and/or diabetes 
mellitus, if found to be currently 
present.  The claims folder should be 
made available to and be reviewed by 
the examiner. All indicated studies 
should be performed, and all findings 
should be reported in detail.  In 
conjunction with the examination, the 
examiner shall render the following 
opinions:

A) In regard to renal glycosuria, 
the examiner shall opine as to 
whether it is at least as likely 
as not (that is, at least a 50 
percent or more degree of 
probability) that any renal 
glycosuria found to be present was 
incurred in, or aggravated by, 
service.  The opinion should 
include a discussion of whether 
the Veteran's claimed renal 
glycosuria disorder is a chronic 
disorder that has continued since 
service.

B) In regard to diabetes mellitus, 
the examiner shall opine as to 
whether it is at least as likely 
as not (that is, at least a 50 
percent or more degree of 
probability) that any diabetes 
mellitus found to be present was 
incurred in, or aggravated by, 
service.  This shall include and 
opinion as to whether it is at 
least as likely as not that any 
current diabetes mellitus is due 
to his in-service and or current 
renal glycosuria.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder, as well as the medical 
evidence of record, including service 
medical records.  The rationale for all 
opinions expressed should be provided 
in a legible report.

4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
